In the United States Court of Federal Claims
                                          No. 14-354 C
                                       Filed: July 24, 2014

***************************************
SPACE EXPLORATION TECHNOLOGIES *
CORP.,                                *
                                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
      Defendant,                      *
and                                   *
                                      *
UNITED LAUNCH SERVICES, LLC,          *
                                      *
      Defendant-Intervenor.           *
                                      *
***************************************

                            MEDIATION SCHEDULING ORDER

        Pursuant to RCFC 16, the following deadlines will govern the initial stage of proceedings
to resolve this case by mediation:

       On or before August 8, 2014, under seal, the Government will provide Plaintiff’s
       counsel with documents identifying the missions that the United States Air Force
       (“Air Force”) has ordered or intends to order under the “block buy” contract,
       together with sufficient technical information to allow Plaintiff to determine
       whether and when it can perform those missions. The Government also will
       disclose to Plaintiff’s counsel an outline of activity under the “block buy”
       contract, including launch vehicle orders and monetary outlays, for the next six
       months.

       On or before September 10, 2014, under seal, Plaintiff will provide the
       Government with a letter to identify issues proposed to be mediated, proposed
       procedures, proposed participants, including a proposed mediator, proposed
       timetable for mediation, and objective to be accomplished.

       On or before October 14, 2014, the Government will evaluate Plaintiff’s proposal
       and notify the court, in writing and on the record, if, and the date by which, it will
       request the Air Force, the United States Department of Defense, and the United
       States Department of Justice’s permission to engage in mediation.
        The Plaintiff and Government may involve the Defendant-Intervenor in these initial
stages of proceedings to resolve this case by mediation, if either believes doing so would be
productive. To facilitate the good faith efforts of the Government and Plaintiff to undertake
these initial steps in a mediation process, all parties are ordered to decline to comment in the
press about the substance or assignments set forth herein.

      The dates and events identified in this Mediation Scheduling Order are to be
accomplished in tandem with those set forth in the Adjudication Scheduling Order issued on this
same date.


       IT IS SO ORDERED.
                                                    s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge




                                               2